Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 11/19/2019. In virtue of this communication, claims 1-29 are currently presented in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	The claim recites “computer-readable medium…” but the term “computer-readable medium”, given its broadest reasonable interpretation read in light of the specification (see the filed specification [0022] “…Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer. ...any other medium…”), does not exclude transitory forms of computer-readable media such as signals, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  While the specification provides several examples of forms of computer-readable media, these examples do not serve to form a complete definition of the term, and the meaning of the term to the ordinary artisan potentially includes transitory media such as signals, which are not statutory, as well as non-transitory media.  (See also USPTO Official Gazette notice 1351 OG 213.).

	Examiner suggests applicant to amendment these claim as “non-transitory computer-readable medium” to overcome 35 U.S.C. 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20160255639 (hereinafter referred to as Chen_5639) in view of US Patent Application Publication 20200022040 (hereinafter referred to as Chen_2040).
Consider claims 1, Chen_5639 discloses a method of wireless communication at a User Equipment (UE) (see at least ¶ [0043], Fig. 1, “UE 22” and further see at least ¶ 
operating using the first RAT (see at least ¶ [0056], “…measurement adjustment component 40 may be configured to receive a first activity schedule 41 associated with a first RAT …”); 
changing from operating using the first RAT to operating using the second RAT to monitor for multiple burst at multiple times prior to performing at least one of decoding a paging message, receiving system information, searching a neighboring frequency, or measuring the neighboring frequency (see at least ¶ [0053], “…coexistence component 24 may include dynamic adjustment component 44, which may be configured to mitigate interference by detecting or otherwise determining overlap portions in communication activities (e.g., overlapping activities in different RATs) and selecting to continue with only one communication activity, or a portion thereof, according to an associated priority value of each activity…” and see at least ¶ [0057], “…the reception activity may include a frequency measurement during a time slot in a TD-SCDMA frame. For example, the frequency measurement may take place in time slot zero (TS0) of the TD-SCDMA frame, however a similar activity may take place in a different time slot…”); 

changing from operating using the first RAT to operating using the second RAT to receive the paging message, receive the system information, search the neighboring frequency, or measure the neighboring frequency (see ¶ [0091], “…instructing a second RAT communication module to terminate the second RAT activity…”, Note: the first RAT and the second RAT just name convention, they can be interchangeable in the process). 
Chen_5639 disclose all the subject matters of the claimed invention concept and multiple burst. However, Chen_5639 does not particularly disclose multiple Synchronization Signal Blocks (SSBs).  In an analogous field of endeavor, attention is directed to Chen_2040, which teaches multiple Synchronization Signal Blocks (see Chen_2040, at least ¶ [0003], “…The configuration may pertain to beam-specific measurements of a plurality of beams of one or more wireless cells. The apparatus may then perform beam-specific measurements according to the configuration and derive, based on the beam-specific measurements, a cell quality…” and see at least ¶ [0165], “…neighboring cells may be configured with the same SS burst series configurations, e.g., a synchronous burst series configuration. When cells are deployed in this way, a gap pattern aligned with the SS burst series configuration of the serving cell may be used to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Chen_5639 disclosed invention, and have multiple Synchronization Signal Blocks, as taught by Chen_2040,  thereby, to provide system and methods relates to interference mitigation during wireless communication, comprising receiving a first activity schedule associated with a first radio access technology (RAT) and a second activity schedule associated with a second RAT, wherein the first activity schedule and the second activity schedule includes one or both of transmission activity and reception activity, as discussed by Chen_2040, (see ¶ [0007]). 
Consider claims 2, 12, 21 (depends on at least claims 1, 11, 20), Chen_5639 in view of Chen_2040 discloses the limitations of claims 1, 11, 20 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches wherein the UE returns to operating using the first RAT during each period between the multiple times that the UE monitors for the SSBs in preparation to perform the at least one of decoding the paging message, receiving the system information, searching the neighboring frequency, or measuring the neighboring frequency (see at least ¶ [0100], Fig. 9, “…if the number of the adequate frequency measurements does not meet or exceed the adequate frequency measurement threshold 
Consider claims 3, 13, 22 (depends on at least claims 1, 11, 20), Chen_5639 in view of Chen_2040 discloses the limitations of claims 1, 11, 20 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches wherein the UE continues to operate using the second RAT during a last period between a last time that the UE monitors for the SSB and a time period that the UE performs the at least one of decoding the paging message, receiving the system information, searching the neighboring frequency, or measuring the neighboring frequency, if the last period is less than a threshold (see at least ¶ [0100], Fig. 9, “…if the number of the adequate frequency measurements does not meet or exceed the adequate frequency measurement threshold value 122 then method 170 will return to block 174, and repeat receiving the frequency measurement for the first RAT and determining whether the frequency measurement is an adequate frequency measurement until the number of adequate frequency measurements meets or exceeds the adequate measurement threshold value…” and also see at least ¶ [0103]).
Consider claims 4, 14, 23 (depends on at least claims 1, 11, 20), Chen_5639 in view of Chen_2040 discloses the limitations of claims 1, 11, 20 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches wherein the UE returns to operating using the first RAT between the last time that the UE monitors for the SSB and the time period that the UE 
Consider claims 5, 15, 24 (depends on at least claims 1, 11, 20), Chen_5639 in view of Chen_2040 discloses the limitations of claims 1, 11, 20 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches wherein the threshold is UE specific (see at least ¶ [0100], Fig. 9, “…UE 22 (FIG. 1) or coexistence component 24 may execute measurement management component 50 and/or comparison component 120 (FIG. 5) to determine whether a number of the adequate frequency measurements meets or exceeds an adequate frequency measurement threshold value 122…”).
Consider claims 6, 16, 25 (depends on at least claims 1, 11, 20), Chen_5639 in view of Chen_2040 discloses the limitations of claims 1, 11, 20 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches wherein the threshold is based on a modem processing capability of the UE (see at least ¶ [0101], Fig. 9, “…method 170 may include acquiring service on the first RAT when a number of the adequate frequency measurements meets or exceeds the adequate frequency measurement threshold value. For example, as 
Consider claims 7, 17, 26 (depends on at least claims 1, 11, 20), Chen_5639 in view of Chen_2040 discloses the limitations of claims 1, 11, 20 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches wherein the UE operates using the first RAT in a connected mode (see at least ¶ [0098], Fig. 9, “…method 170 optionally include receiving a frequency measurement for a first RAT…”).
Consider claims 8, 18, 27 (depends on at least claims 1, 11, 20), Chen_5639 in view of Chen_2040 discloses the limitations of claims 1, 11, 20 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches wherein the first subscription is based on a first Subscriber Identity Module (SIM) for the first RAT and the second subscription is based on a second SIM for the second RAT (see at least ¶ [0045], “…first subscription 58 and second subscription 68 may be maintained on a respective first SIM 56 and a second SIM 60…” and further see at least ¶ [0046], UE 22, “…first subscription 58 and/or second subscription 68 via a first RAT modem 59 and/or second RAT modem 69…”).
Consider claims 9, 19, 28 (depends on at least claims 1, 11, 20), Chen_5639 in view of Chen_2040 discloses the limitations of claims 1, 11, 20 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches returning to operating using the first RAT during a last period between a last time that the UE monitors for the SSB and a time period that the UE 
Consider claim 10 (depends on at least claim 1), Chen_5639 in view of Chen_2040 discloses the limitations of claim 1 as applied to claim rejection 1, 11, 20 above and further discloses:
Chen_5639 teaches wherein the operating using the second RAT comprises monitoring for at least one burst (see at least ¶ [0053], “…coexistence component 24 may include dynamic adjustment component 44, which may be configured to mitigate interference by detecting or otherwise determining overlap portions in communication activities (e.g., overlapping activities in different RATs) and selecting to continue with only one communication activity, or a portion thereof, according to an associated priority value of each activity…” and see at least ¶ [0057], “…the reception activity may include a frequency measurement during a time slot in a TD-SCDMA frame. For example, the frequency measurement may take place in time slot zero (TS0) of the TD-SCDMA frame, however a similar activity may take place in a different time slot…”).
Chen_5639 disclose all the subject matters of the claimed invention concept and multiple burst. However, Chen_5639 does not particularly disclose multiple Synchronization Signal Blocks (SSBs).  In an analogous field of endeavor, attention is directed to Chen_2040, which teaches multiple Synchronization Signal Blocks (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Chen_5639 disclosed invention, and have multiple Synchronization Signal Blocks, as taught by Chen_2040,  thereby, to provide system and methods relates to interference mitigation during wireless communication, comprising receiving a first activity schedule associated with a first radio access technology (RAT) and a second activity schedule associated with a second RAT, wherein the first activity schedule and the second activity schedule includes one or both of transmission activity and reception activity, as discussed by Chen_2040, (see ¶ [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUONG A NGO/Primary Examiner, Art Unit 2645